MODIFYING CONTRACT SUBSCRIBED BY A) HÉCTOR MANUEL CERVANTES SOTO, PER HIS OWN
RIGHT (THE ASSIGNER) AND, B) AMERICAN METAL MINING, S. A. DE C. V., REPRESENTED
IN THIS ACT BY MR. RAMIRO TREVIZO GONZÁLEZ IN HIS PERSONALITY AS LEGAL APPOINTOR
(THE ASSIGNEE), AND JOINTLY NAMED (THE PARTIES) AND ALSO CORPORACIÓN AMERMIN, S.
A. DE C. V., APPEARING, REPRESENTED IN THIS ACT AS WELL BY MR. RAMIRO TREVIZO
GONZÁLEZ, IN HIS PERSONALITY AS LEGAL APPOINTOR (AMERMIN) IN ACCORDANCE WITH THE
FOLLOWING PREVIOUS FACTS, DECLARATIONS AND CLAUSES.







PREVIOUS FACTS







I.

On the 25th November 2008, PARTIES subscribed a Transfer of Rights Contract by
virtue of which, among other terms and conditions, the ASSIGOR transferred in
favor of the ASSIGNEE the title holding of various mining rights as specified in
the Previous Facts of said instrument and agreeing to receive in exchange, as
counterclaim, the amount of $1’647,000.00 Dollars (One million six hundred and
forty seven thousand Dollars 00/100 in United States currency), plus the
corresponding Added Value Tax, an amount total of $1’894,050 Dollars (One
million eight hundred ninety four and fifty Dollars 00/100 in United States
currency) to be paid under an agreed schedule of payments to such an effect, the
CONTRACT. Ordinary copy of said document is attached to this present instrument
for purposes of clarity and certitude as Attachment I;




II.

For purposes of formality, the CONTRACT’S subscription by the PARTIES was
ratified of the 25th November 2008 before the testimony of Mrs.Elsa Ordóñez
Ordóñez, Attorney at Law, applicant to the Notary Public Office and assigned to
Public Notary number 28 of the Morelos Judicial District of the State of
Chihuahua and acting notary per license of the its Title Holder, Mr. Felipe
Colomo Castro, Attorney at Law, and said instrument was inscribed in its
respective act in Volume XIV of the Book of Acts Outside Protocol under number
16,268 on the 25 th   November 2008;




III.

Due to an involuntary mistake, PARTIES omitted to relate in the Previous Facts
the fact that the total initial price to be paid for the transfer of the before
mentioned mining rights should have been $2’000,000.00 Dollars (Two million
Dollars in United States currency), plus the corresponding Added Value Tax,
that, an amount total of $2’300,000.00 Dollars (Two million three hundred
thousand Dollars in United States currency) the INITIAL PRICE.




IV.

Likewise, and derived from the involuntary mistake in the CONTRACT’S structure,
the PARTIES omitted to related in the Previous Facts of same document the fact
that the ASSIGNEE had previously paid in favor of the ASSIGNER and before the
25th November 2008, the amount of $127,000.00 Dollars (One hundred and twenty
seven thousand Dollars 00/100 in United States currency) plus the corresponding
Added Value Tax, that is, an amount total of $146,050 Dollars (One hundred forty
six and fifty





1

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------

Dollars in United States currency) as an advance of the price to be paid for the
transfer of the before mentioned mining rights, the ADVANCE, and that would be
deducted from the INITIAL PRICE.




V.

Likewise, as a consequence of the involuntary mistake before mentioned, PARTIES
failed to relate in the Previous Facts of the CONTRACT the fact that from the
INITIAL PRICE, the obligation of the ASSIGNEE to pay an amount of $197,956.52
Dollars (One hundred ninety seven thousand and nine hundred and fifty six
52/100) in United States currency plus the corresponding Added Value Tax, that
is, an amount total of $227,650.00 Dollars (Two hundred twenty seven thousand
and six hundred and fifty Dollars 00/100) should be cancelled as such an amount
had already been given to Mr. Miguel Ángel Cervantes Soto in his personality as
legal representative of the corporation named Minas de Topago, S. A. de C. V:,
by AMERMIN before the 25th November 2008 as concept of the terminated judicial
business of such a date regarding the mining project celebrated with Minas de
Topago, S. A. de C. V., and in relation with the mining concessions that cover
the rights derived from the mining lots “La Colmena” (title 181,965), “La
Millonaria” (title 196,120, “Cuitláhuac” (title 191,845 and “La Mexicana” (title
211,981, and amount the ASSIGNER had accepted to restitute in favor of AMERMIN
or to the corporation that AMERMIN should designate for such a purpose,
specifically to compensate such amount towards the payment obligation of the
INITIAL PRICE in favor of the ASSIGNEE,  the COMPENSATED PRICE.




VI.

To date, the ASSIGNEE has duly completed with the partial payments of the
INITIAL PRICE that have corresponded to him, and had surrendered in favor of the
ASSIGNER the following amounts under the terms of the CONTRACT: 1. On   the 28
th November 2008, the amount of $35,000.00 Dollars (Thirty five thousand
  Dollars 00/100 in United States currency) plus the corresponding Added Value
Tax, that is, an amount total of $40,250.00 Dollars (Forty thousand two hundred
and fifty Dollars in United States currency) and, 2. On the 28 th March 2009, an
equal amount of $35,000.00 Dollars (Thirty five thousand Dollars 00/100 in
United States currency) plus the corresponding Added Value Tax, that is, an
amount total of  $40,250.00 Dollars (Forty thousand two hundred and fifty
  Dollars in United States currency);




VII.

Derived from the need to adequately document the adjustment before mentioned, in
recent days PARTIES agreed to expressly modify some of the terms and conditions
of the CONTRACT, and;




VIII.

Complying with the disposition stated in the Twenty First Clause of the
CONTRACT, the PARTIES decided to subscribe this present agreement for all legal
purpose that might arise, with the purpose of modifying the content of the
CONTRACT because it so convenes to the interests of both.





2

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------







DECLARATIONS







I.

The ASSIGNER declares, per his own right and under oath of stating the truth,
that:




1.   He is a Mexican citizen, of age, in complete use of his physical and mental
faculties reason by which he enjoys the full capacity to subscribe this present
agreement;




2.   To be duly inscribed in the Federal Taxpayers Registry under Fiscal
Identity Certificate number CESH-620803-JCA, and to be current in his income tax
payments and other contributions that might have corresponded to him:




3.   That he expressly accepts the INITIAL PRICE as the amount of the
counterclaim to be paid by the ASSIGNEE as derived from the transfer of the
mining rights object of this CONTRACT;




4.   That he expressly acknowledges having received from ASSIGNEE previous to
the 25th November 2008, the total amount known as the ADVANCE;




5.   That he assumes the obligation to compensate such payment from the INITIAL
PRICE in favor of the ASSIGNEE and of AMERMIN for the amount of the COMPENSATED
PRICE and the ASSIGNEE will issue in his favor the corresponding fiscal voucher;




6.  That he likewise acknowledges having received from the ASSIGNEE to date the
amounts described above in Roman numeral VI, and;




7.   Consequently, it is his free will to subscribe this present agreement in
order to modify for all legal purposes that might arise some of the terms and
conditions of the CONTRACT, complying in full to the following clauses:







II.

The ASSIGNEE declares through the offices of its legal representative and under
oath of stating the truth, that:




1.   It is a Mexican mercantile society, duly established and in operation in
agreement to the applicable and current legislation of the United States of
Mexico, just as faith is given in Public Writ number 17,227 granted on the 4 th
December 2006 before the testimony of Mr. Eugenio Fernando García Russek,
Attorney at Law and applicant to the position of Notary Public and assigned to
Public Notary number 28 of the Morelos Judicial District of the State of
Chihuahua of which Mr. Felipe Colomo Castro, Attorney at Law, is Title Holder,
and instrument which is duly inscribed in the Public Registry of Commerce of
said District under electronic mercantile folio number 23,327*10;





3

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------







2.   That he enjoys the powers, mandates, and the sufficient and necessary
faculties to subscribe this present contract, just as faith is given in Public
Writ number 22,496 granted on the 10 th June 2008 before testimony of Mrs. Elsa
Ordóñez Ordóñez, Attorney at Law, applicant to the Office of Notary Public, and
assigned to Public Notary number 28 of the Morelos Judicial District of the
State of Chihuahua of which Mr. Felipe Colomo Castro, Attorney at Law, is Title
Holder, and instrument which is duly inscribed in the Public Registry of
Commerce of said District under electronic mercantile folio number 23,327*10,
and same that to date have not been limited, restrained, suspended or revoked;




3.    To be duly inscribed in the Federal Taxpayers Registry under Fiscal
Identity Certificate number AMM-061204-4R7, and to be current in his income tax
payments and other contributions that might have corresponded to him;




4.    That he expressly accepts the INITIAL PRICE as the amount of the
counterclaim to be paid by in favor of the ASSIGNER as derived from the transfer
of the   mining rights object of this CONTRACT;




5.   That he expressly acknowledges having paid to ASSIGNER previous to the 25th
November 2008, the total amount known as the ADVANCE;




6.   That he states having accepted the compensation of the payment obligation
of the INITIAL PRICE in his own favor, the amount known as the COMPENSATED
PRICE;




7.   It is the free will of its Administration Board to subscribe this present
agreement in order to modify for all legal purposes that might arise some of the
terms and conditions of the CONTRACT and complying in full to the following
clauses:







III.

AMERMIN declares through the offices of its legal representative and under oath
of stating the truth, that:




1.   It is a Mexican mercantile society, duly established and in operation in
agreement to the applicable and current legislation of the United States of
Mexico, just as faith is given in Public Writ number 9,311 granted on the 9 th
August 1995 before testimony of Mr. Jesús R. Miller Hermosillo, Attorney at Law
and then Notary Public number 2 for the Morelos Judicial District of the State
of Chihuahua and instrument which is duly inscribed in the Public Registry of
Commerce of said District under electronic mercantile folio number 21,164*10;




2.   That he enjoys the powers, mandates, and the sufficient and necessary
faculties to subscribe this present contract, just as faith is given in Public
Writ number 22,503 granted on the 12 th June 2008 before testimony of Mrs. Elsa
Ordóñez Ordóñez, Attorney at Law, applicant to the Office of Notary Public, and
assigned to Public





4

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------

Notary number 28 of the Morelos Judicial District of the State of Chihuahua of
which Mr. Felipe Colomo Castro, Attorney at Law, is Title Holder, and instrument
which is duly inscribed in the Public Registry of Commerce of said District
under electronic mercantile folio number 21,164*10, and same that to date have
not been limited, restrained, suspended or revoked;




 3.  To be duly inscribed in the Federal Taxpayers Registry under Fiscal
Identity Certificate number CAM-950810-K77, and to be current in his income tax
payments and other contributions that might have corresponded to him;




4.  The ASSIGNER states that he assumed the obligation of restituting in
AMERMIN’S favor the amount of the COMPENSATED PRICE as was agreed afterwards and
that to date it is the ASSIGNER’S will to cede in favor of the ASSIGNEE a
certain percentage of such right of collection taking into consideration their
corporate relationship, and;




5.   It is the will of its Administration Board the subscription of this present
agreement in its character as appearing party in order to expressly accept the
destiny of the COMPENSATED PRICE, as well as to acknowledge on the ASSIGNEE’S
behalf the debt due to its favor by part of the ASSIGNER per such a
circumstance.







IV.  Both PARTIES declare, as well as AMERMIN, per his own right the former and
through their legal representatives the others, under oath of stating the truth,
that   they acknowledge the personality of each party, in addition to appearing
to the subscription of this present agreement, in good faith, being free of any
deceit, ill faith, error, harm or violence and with the purpose of committing
themselves to the following:







CLAUSES







 FIRST. MODIFICATION: PARTIES expressly agree that, in effect as of the date of
this present instrument, the following Clauses indicated in the CONTRACT be
modified and drawn up as follows:







“SECOND. PRICE: As a counterclaim for the described transfer, the ASSIGNEE
commits himself to pay in favor of the ASSIGNER the amount of $2’000,000.00
Dollars (Two Million Dollars 00/100 in United States currency) plus the
corresponding Added Value Tax, that, an amount of $300,000.00 Dollars (Three
hundred thousand Dollars in United States currency) for a sum total of
$2’300,000.00 Dollars (Two million three hundred thousands Dollars 00/100 in
United States currency) (the PRICE), complying in full to the terms and
conditions agreed in this instrument”.














5

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------

“ THIRD. MANNER, TIME AND PLACE OF PAYMENT: The ASSIGNER expressly accepts for
all legal purposes that might arise in considered as paid regarding the PRICE
the amount of $324, 956.52 Dollars (Three hundred twenty four thousand nine
hundred and fifty six 52/100 Dollars in United States currency) plus the
corresponding Added Value Tax, that is, a sum total of $373,700.00 Dollars
(Three hundred seventy three thousand and seven hundred 00/100 Dollars in United
States currency) , taking into consideration that:




1.   Previous to the date of subscription of this present instrument, the
ASSIGNEE delivered as advance to the total amount of the PRICE, the amount of
$127,000.00 Dollars (One hundred and twenty seven thousand Dollars 00/100 in
United States currency) plus the corresponding Added Value Tax, that is, a sum
total of $146,050.00 Dollars (One hundred forty six thousand and fifty Dollars
00/100 in United States currency) , as well as:




2   The ASSIGNER acknowledges the acceptance of restituting in favor of
Corporación Amermín, S. A. de C. V., as derived from the judicial and terminated
business regarding the project celebrated with Minas de Topago, S. A. de C. V.,
through the means of its legal representative, Mr. Miguel Ángel Cervantes Soto
and related to the mining concessions covered by the rights derived from the
mining lots “La Colmena” (title 181,965) “La Millonaria” (title 196,120,
“Cuitláhuac” (title 191,845 and “La Mexicana” (title 211,981), the amount of
$586,000.00 Dollars (Five hundred eighty six thousand Dollars 00/100 in United
States currency), plus the corresponding Added Value Tax, that is, a sum total
of $673,900.00 Dollars (Six hundred seventy three thousand and nine hundred
Dollars 00/100 in United States currency) and that Corporación Amermín, S. A, de
C. V., has decided to cede in favor of the ASSIGNEE the collection rights
pertaining to the the amount of $197,956.52 Dollars (One hundred ninety seven
thousand nine   hundred and fifty six 52/100 Dollars in United States currency),
plus the corresponding Added Value Tax, that is, a sum total of $227,650.00
Dollars (Two hundred twenty seven thousand six hundred and fifty Dollars 00/100
in United   States currency) , cession of rights that both, the ASSIGNEE as well
as the ASSIGNER accept with the purpose of it being applied to the payment of
the PRICE.




Consequently, PARTIES convene in that the ASSIGNEE must pay the balance due of
the PRICE in favor of the ASSIGNER, that is, the amount of $1’675,043.48 Dollars
(One million six hundred seventy five thousand and forty three 48/100 Dollars in
United States currency) plus the corresponding Added Value Tax for a sum total
to be paid of $1’926,300.00 Dollars (One million nine hundred twenty six and
three hundred 00/100 Dollars in United States currency) complying with the
following schedule of partial payments:







1.  On the 28th November 2008 the amount of $35,000.00 Dollars (Thirty five
thousand Dollars 00/100 in United States currency) plus the corresponding Added
Value Tax for a sum total of $40,250.00 Dollars (Forty thousand and two hundred
and fifty Dollars 00/100 in United States currency) ;





6

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------







2.   On the 28th March 2009 the amount of $35,000.00 Dollars (Thirty five
thousand Dollars 00/100 in United States currency) plus the corresponding Added
Value Tax for a sum total of $40,250.00 Dollars (Forty thousand and two hundred
and fifty Dollars 00/100 in United States currency) ;







3.   On the 3rd June 2009, the amount of $50,614.37 Dollars (Fifty thousand
sixhundred and fourteen Dollars 37/100 in United States currency), plus the
corresponding Added Value Tax for a sum total of $58,206.2 Dollars (Fifty eight
thousand two hundred and six Dollars 52/100 in United States currency) ;




4.    On the 28th July 2009, the amount of $80,000.00 Dollars (Eighty thousand
Dollars 00/100 in United States currency), plus the corresponding Added Value
Tax, that is,a sum total of $92,000.00 Dollars (Ninety two thousand Dollars
00/100 in United States currency);




5.    On the 28th November 2009, the amount of $110,000.00 Dollars (One hundred
and ten thousand Dollars 00/100 in United States Dollars), plus the
corresponding added Value Tax, that is, a sum total of $126,500.00 Dollars (One
hundred twenty six thousand and five hundred Dollars 00/100 in United States
currency) ;




6.   On the 28th November 2010, the amount of $250,000.00 Dollars (Two hundred
and fifty thousand Dollars 00/100 in United States currency), plus the
corresponding Added Value Tax, that, a sum total of $287,500.00 Dollars (Two
hundred eighty seven thousand and five hundred Dollars in United States
currency) ;




7.    On the 28th May 2011, the amount of $250,000.00 Dollars (Two hundred and
fifty thousand Dollars 00/100 in United States currency), plus the corresponding
Added Value Tax, that, a sum total of $287,500.00 Dollars (Two hundred eighty
seven thousand and five hundred Dollars in United States currency) ;




8.   On the 28th November 2011, the amount of $250,000.00 Dollars (Two hundred
and fifty thousand Dollars 00/100 in United States currency), plus the
corresponding Added Value Tax, that, a sum total of $287,500.00 Dollars (Two
hundred eighty seven thousand and five hundred Dollars in United States
currency) ;




9.    On the 28th May 2012, the amount of $250,000.00 Dollars (Two hundred and
fifty thousand Dollars 00/100 in United States currency), plus the corresponding
Added Value Tax, that, a sum total of $287,500.00 Dollars (Two hundred eighty
seven thousand and five hundred Dollars in United States currency) ;














7

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------

10.   On the 28th November 2012, the amount of $364,429.11 Dollars (Three
hundred sixty four thousand four hundred and twenty nine Dollars 11/100 in
United States currency), plus the corresponding Added Value Tax, that is, a sum
total of $419,093.48 Dollars (Four hundred nineteen thousand and ninety three
48/100 Dollars in United States currency) .




Regardless of the terms agreed on, the ASSIGNER expressly grants in favor of the
ASSIGNEE a term of grace of 30 (thirty) natural days beginning as of the dates
in which payments come due to cover the partial payments referred to herein.




Payments described herein will be done by means of nominal checks and be
delivered at the address of the ASSIGNER, or, by means of electronic transfer of
funds to the account that for such a purpose be determined in the future by the
ASSIGNER through at least a ten days prior notification to the ASSIGNEE




In the event of missing payment on any of the amounts agreed upon in this
Clause, the ASSIGNEE commits himself to pay due to the delay a resulting amount
from estimating 3 % (three per cent) a month upon uncovered balance.







SECOND. SUBSISTENCE OF CONTRACT: PARTIES expressly agree that the modifications
agreed on in the foregoing Clause will in no way affect the validity, terms,
conditions and execution of the remaining clauses of the CONTRACT.







THIRD. ACKNOWLEDGEMENT OF DEBT: Considering that AMERMIN has ceded in favor of
the ASSIGNEE the collection rights due by the ASSIGNER for an amount of
$197,956.52 Dollars (One hundred ninety seven thousand nine hundred and fifty
six Dollars 52/100 in United States currency), plus the corresponding Added
Value Tax, that is, a sum total of $227,650.00 Dollars (Two hundred twenty seven
thousand six hundred and fifty Dollars 00/100 in United States currency), amount
that has been duly compensated against the price to be paid by the ASSIGNEE
under the terms of the CONTRACT and of the modifications agreed on in same and
conforming to the First Clause above, the ASSIGNEE expressly acknowledges in
favor of Amermín, the appearing party before this judicial act, for all legal
effects that might arise, to owe in his favor the mentioned amount.




AMERMIN and the ASSIGNEE likewise agree that the amount owed recently
acknowledged be paid afterwards, complying to such purpose with the terms and
conditions that might be convened between both parties.

 




FOURTH. CONFIDENTIALITY: PARTIES expressly commit themselves to keep in a
confidential manner the totality of past, present and future information related
to this present instrument, and extending same obligation to whomever,
individual or corporate entity, it may be disclosed to.








8

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------

The PARTY recipient of confidential information must limit the access to it to
its representatives or employees who, under a justified and reasonable cause,
should come to request access to such information. Under such an assumption,
PARTIES must oblige these persons to the obligations of confidentiality.




For purposes of this Clause, the following will not be considered confidential
information: 1. Information legitimately known and obtained by the recipient
PARTY prior to the subscription of this agreement; 2. Information that to date
or in the future be considered as public domain, if and ever it did not stem
from an incompliance by any of the PARTIES to the stipulations of this clause,
or; 3. Information that must be disclosed to in agreement to law through an
administrative or judicial mandate  by competent authorities, including those
concerning the principal of transparency within the stock market media, both in
the United States of Mexico as well as abroad.




In case of a non compliance, PARTIES reserve to themselves the right to take
action that per law correspond to them, either administrative or judicial, in
order to claim indemnity for harms and damages, as well as to promote any
corresponding sanction.







FIFTH. ADDRESSES AND TELEPHONE CONTACTS: PARTIES agree that anything referring
to the execution and compliance to the terms and conditions of this present
instrument, as well as to notify and communicate anything in relation with same,
state their addresses and contact telephones to be:







ASSIGNER

ASSIGNEE




Av. Independencia 2812

Calle California 5101-206

Col. Santa Rosa, C. P. 31050

Col. Haciendas de Santa Fe

Ciudad de Chihuahua, Chih.

Ciudad de Chihuahua, Chih.




Phone: 01-614-415-1971

Phone: 01-614-200-8481







In case of a change in address, PARTIES agree in notifying their counterparts of
such an event at least 5 (five) natural days prior to the date in which the
change of address takes place. Not complying to the obligation herein described
will imply that notices or communications delivered at the previous address of
the PARTY that changed address, will bear all legal effects in favor of the
PARTY that was not notified in all opportunity, as of the date of delivery and
for as long the non compliance subsists.







SIXTH. CONTACT PERSONS: PARTIES agree that the totality of notifications,
announcements or communications necessary to surrender to their counterparts as
derived from the terms and conditions of this present instrument must be
addressed indistinctly to the following persons:








9

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------

ASSIGNER

ASSIGNEE




Héctor Manuel Cervantes Soto

Ramiro Trevizo González

Agustín Cerón Guedea

Ramiro Trevizo Ledezma







In case it be the will of the PARTIES to change the Contact Persons, PARTIES
agree in notifying their counterpart of such a circumstance at least 5 (five)
natural days prior to the date in which other persons will be nominated. Not
complying to the obligation described herein will imply that any announcements,
notification or communications sent and delivered to the name of the previous
addressees belonging to the PARTY that made the change, will bear all legal
effects in favor of the PARTY that was not notified in all opportunity, as of
the date of delivery and for as long the non compliance subsists.







SEVENTH. TOTALITY OF CONTRACT: PARTIES accept that this present agreement,
including the CONTRACT as well as it Annex as an integral part of same, contain
the totality of the agreements between them regarding the object, and leaving
without effect as well as canceling the whole of agreements, reports,
negotiations, correspondence, commitments and communications carried out
previously between them either in writing or verbal.







APPLICABLE LAW: PARTIES expressly agree to submit any controversy arising
regarding the interpretation and execution of this present agreement before
jurisdiction of the competent Courts of Law of the Morelos Judicial District in
the City of Chihuahua, and thus, renouncing as of this moment to any other
privileges that might correspond to them by reason of their current or future
domiciles, or by any other circumstance.







BOTH PARTIES IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT
CONTRACT, THEY SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF
CHIHUAUA, ON THE SECOND DAY OF THE MONTH OF JUNE OF THE YEAR TWO THOUSAND AND
NINE.


































 








10

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.




--------------------------------------------------------------------------------

ASSIGNER

ASSIGNEE




Signature

Signature




/s/ Hector Manuel Cervantes Soto

/s/ Ramiro Trevizo Gonzalez

Héctor Manuel Cervantes Soto

American Metal Mining, SA de CV

Per his own right

Represented in this Act by:

Ramiro Trevizo González







AMERMÍN




Signature




/s/ Ramiro Trevizo Ledezma

Corporación Amermín

S. A. de C. V:

Represented in this Act by:

Ramiro Trevizo Ledezma










Mrs. Elsa Ordóñez Ordóñez, Atorney at Law, applicant to the position of Notary
Public and assigned to Public Notary number 28 (twenty eight) of the Morelos
Judicial District per license of its Title Holder Mr. Felipe Colomo Castro,
Attorney at Law, records and certifies:
---------------------------------------------------------------------------------------------------

That this present copy agrees faithfully with its original as per the comparison
I carried out. As evidence it is sealed and signed in 9 useful copies, and it’s
issued for the use of the interested party and is authorized and signed in the
City of Chihuahua on the 15 th June 2009. I so give faith.







Mrs. ELSA ORDÓÑEZ ORDÓÑEZ

ATTORNEY AT LAW




Signature




/s/ Elsa Ordonez Ordonez

###





11

Modifying agreement subscribed between Héctor Manuel Cervantes Soto on one hand,
and American Metal Mining, S. A. de C. V., on the other, on the 2 nd June 2009.


